Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 01/31/2022 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 14-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wu et al. (US Pat. NO.: 10,392,490 B2) being the closest prior art of references discloses a method to produce a tile comprising at least the following layered sections: a wear layered section, a décor layered section and a base layered section; wherein the wear layer is made 
Huayi Li (CN 10731155 A) being the closest prior art of references discloses a method to produce polymer film. The film can be used to adhere on surface of paper, such as books, packaging paper box to make it moisture proof and increase the surface gloss. The polymer film is made by laminating multilayer film made of polyolefin, polyester and polyamide. 
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…i) heat laminating compositional layer A to compositional layer B1, at a temperature T1 < 140°C; and wherein, for a continuous production of the tile, T1 is the temperature at the surface of the compositional layer with the highest, or equivalent, surface temperature; and for a batch production of the tile, T1 is the interfacial temperature between the two compositional layers; ii) heat laminating compositional layer B2 to compositional layer C, at a temperature T2 < 140°C; and wherein, for a continuous production of the tile, T2 is the temperature at the surface of the compositional layer with the highest, or equivalent, surface temperature; and for a batch production of the tile, T2 is the interfacial temperature between the two compositional layers.” The benefit of doing so would have been to assure the décor film of the tile can be easily bonded to the wear layer and to the base layer with good adhesion and without deteriorating the tile structure. Thus, allowable limitations in combination with other limitations area allowed at the time of invention and over the cited prior art of references. Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746